DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 4/26/2021 and 12/6/2021 have been entered.

Status of Claims
Currently, claims 113, 115-118, 122-132, 134, 135, 137, 139, 141, and 145 are pending in the instant application.  Claims 113, 116-118, 122-132, 137, 139, 141, and 145 are withdrawn from consideration as being drawn to a non-elected inventions and species, there being no allowable generic or linking claims.  Claims 115 and 134-135 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection under improper Markush grouping is withdrawn because the SNPs in claim 135 are in TRP ion channel genes.

After further analysis of the claims, the rejection under 35 USC 112(b) is withdrawn. 
 
Any other rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Election/Restrictions
The claims are examined with regard to the elected invention of Group 2, SNP detection, TRPM3, and rs12682832.  

Claim Rejections - 35 USC § 112
112(a)
Written Description
Claims 115 and 134 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims are broadly drawn to methods which comprise assaying for any SNP in any TRPM3, TRPA1, TRPC4 or TRPM4 gene or gene product which possess the functionality of being associated with CFS, ME, and abnormal calcium ion transport in a method of treating a subject having or suspected of having CFS or ME.   
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In the case of the instant claims, the functionality of identifying any SNP in any TRPM3, TRPA1, TRPC4 or TRPM4 gene or gene product which possess the functionality of resulting in altered expression or altered functionality and of being associated with CFS, ME, and abnormal calcium ion transport is a critical feature of the claimed methods.  
The specification teaches genotyping several polymorphisms, including rs12682832, in patients with CFS vs non fatigued controls.  The specification appears to teach that the AA genotype was found in a greater number of patients with CFS vs controls (table 1).  The specification also teaches that TRPM3 surface expression on B lymphocytes and NK cells in CFS/ME patients compared with healthy controls is reduced (para 00769).  While the specification asserts that the results suggest that the variants studied are “likely to be critical in contributing to perturbations of TRP ion channel function”, the specification does not in fact teach or demonstrate the actual effect of this genotype, or any genotype, for rs12682832 on TRPM3 expression, function, or abnormal calcium ion transport, let alone any of the variants for 
While the general method for detecting polymorphisms or other properties of genes and their products are known, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
The claims encompass an enormous genus of structurally undefined SNPs of TRPM3, TRPC4, TRPA1, or TRPM4 which must be associated with a particular functionality.  The genus includes a large number of polymorphisms and mutations for which no written description is provided in the specification.  Although the specification appears to teach that the AA genotype for rs12682832 was found in a greater number of CFS patients vs controls, this disclosure does not provide for a predictable association with any polymorphism in the TRPM3, TRPC4, TRPA1, or TRPM4 genes as is broadly claimed.  Here, no common element or attributes of the sequences are disclosed which would permit selection of sequences as polymorphisms. No structural limitations or requirements which provide guidance on the identification of sequences which meet the functional limitations of correlating with CFS, ME, altered expression, altered 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and polymorphisms in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of polymorphisms encompassed by the broadly claimed invention.
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the 

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

	Thus, considering the breadth of the polynucleotides and properties required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
	 

Response to Arguments
The response traverses the rejection.  The response asserts that the specification shows correlation between those NPSs and abnormal calcium ion transport by the genes containing the SNPs. This argument has been thoroughly reviewed because these are assertions made by the specification, these SNPs have not in fact been demonstrated to functionally effect either altered expression or functionality of the genes recited nor have they been demonstrated to cause abnormal calcium ion transport.  The actual function of these variants has not been taught or demonstrated by the specification.  Accordingly, the rejection is maintained.  

Enablement
Claims 115, 134, and 135 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
The claims are broadly drawn to methods which comprise assaying for any SNP in any TRPM3, TRPA1, TRPC4 or TRPM4 gene or gene product which possess the functionality of being associated with CFS, ME, and abnormal calcium ion transport in a method of treating a subject having or suspected of having CFS or ME.   
The invention is in a class of inventions which the CAFC has characterized as 'the unpredictable arts such as chemistry and biology" (Mycolgen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Federal Circuit 2001)).

The amount of direction or guidance and Presence and absence of working examples:
The specification teaches genotyping several polymorphisms, including rs12682832, in patients with CFS vs non fatigued controls.  The specification appears to teach that the AA 
Additionally, the specification does not teach or demonstrate how these variants function in being associated with CFS/ME. 
 
The state of the prior art and the predictability or unpredictability of the art:
While the state of the art and level of skill in the art with regard to the detection of any known polymorphic allele is high, the level of unpredictability in associating any particular allele with a specific phenotype is even higher.  The high level of unpredictability is demonstrated by the following.
Nishizaki  (Nishizaki and Boyle; Trends Gent. 2017; vol 33) teaches that noncoding SNPs present a particular challenge to pinpoint disease causing SNPs (see abstract).  Nishizaki teaches that a handful of tools to annotate noncoding SNPs have been released to provide hypotheses to the functional nature of non coding SNPs (page 2).  Nishizaki reviews several 
Applicants posting filing date work of Cabanas (Cabanas et al; Molecular Medicine; 25:14, 2019, pages 1-15) teaches that five SNPs in TRPM2 have been identified in CFS/ME patients (page 3, col 2, first full para), however the 5 SNPs listed do not include the SNPs listed in table 1 of the instant specification. While Cabanas teaches a potential role of TRPM3 ion channels in the etiology of CFS/ME, Cabanas also teaches that further investigations are required to elucidate the mechanisms involved in the impaired TRPM3 channel activity as well as the different TRPM3 isoform types that are expressed in NK cells (paragraph spanning pages 12-13).    
	
The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary:
To practice the invention as broadly claimed, the skilled artisan would be required to undertake a large amount of unpredictable trial and error experimentation to determine if the recited SNPs are in fact associated with CFS/ME.  For example, SNPs identified as associated in table 1 were not listed as significantly associated in example 12 of the instant specification which teaches a “targeted genome association study” (see table 34b).  Additionally, to predictably determine which SNPs and their genotypes function in CFS/ME or cause altered expression, function of the recited TRP genes or cause abnormal calcium ion transport, the skilled artisan 
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 115 and 134 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 16/992,005 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope as they require the same method steps and encompass detecting SNPs in the same genes as defined by the ‘005 application.


Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/            Primary Examiner, Art Unit 1634